Exhibit11.1 A/S STEAMSHIP COMPANY TORM CODE OF ETHICS The Board of Directors of A/S STEAMSHIP COMPANY TORM (the “Company”) has adopted this Code of Ethics (the “Code”) for all of the Company’s executive officers and employees, including principal executive officer, principal financial officer, principal accounting officer or controller, and persons performing similar functions (“Officers”). I. Conflicts of Interest A conflict of interest occurs when an Officer’s private interests interfere, or even appears to interfere, with the interests of the Company as a whole.While it is not possible to describe every situation in which a conflict of interest may arise, Officers must never use or attempt to use their position with the Company to obtain improper personal benefits. Any Officer who is aware of a conflict of interest, or is concerned that a conflict might develop, should discuss the matter with the Audit Committee or counsel to the Company immediately. II. Corporate Opportunities Officers owe a duty to advance the legitimate interests of the Company when the opportunities to do so arise. Officers may not take for themselves opportunities that are discovered through the use of corporate property, information or position. III. Confidentiality and Privacy It is important that Officers protect the confidentiality of Company information.
